     Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.1 Filed 12/04/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

CANDACE GERTCHER,

        Plaintiff,

v.                                                 CASE NO:
                                                   HONORABLE:

JASON THERRIAN, in his individual and official capacity,

        Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 /(248) 698-3321-fax
 amy.derouin@cjtrainor.com
   THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING
  OUT OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                                 COMPLAINT

                       COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, CANDACE GERTCHER, by and through her

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for her Complaint

against the above-named Defendant states as follows:

     1. Plaintiff is currently a resident of the Township of Dollar Bay, County of

        Houghton, State of Michigan.


                                         1
Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.2 Filed 12/04/20 Page 2 of 7




2. Defendant Jason Therrian is and/or was a police officer working and/or

   assigned to the State of Michigan and at all times mentioned herein was acting

   under color of law, in his individual and official capacity, and within the course

   and scope of his employment.

3. All events giving rise to this lawsuit occurred in the Township of Dollar Bay,

   County of Houghton, State of Michigan.

4. This lawsuit arises out of Defendant’s violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States through the Fourteenth Amendment to the United States Constitution

   and consequently, Plaintiff has a viable claim for damages under 42 U.S.C.

   §1983. Plaintiff also has viable state law claims.

5. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal

   question] and 28 U.S.C. § 1343 [civil rights].

6. That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not including interest, costs, and attorney fees.

                                      FACTS

7. Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.




                                        2
Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.3 Filed 12/04/20 Page 3 of 7




8. That on May 7, 2019, Plaintiff was at her home located at 23373 Elm Avenue,

   Dollar Bay, MI 49922.

9. That Defendant Jason Therrian arrived at 23373 Elm Avenue, Dollar Bay, MI

   49922.

10.That Plaintiff came to the front door of the house and opened the door.

11.That Defendant Jason Therrian grabbed Plaintiff’s right arm and pulled her,

   slamming her head into the metal doorframe.

12.That Defendant Jason Therrian handcuffed Plaintiff’s right wrist and

   proceeded to take her down.

13.That Plaintiff informed Defendant Jason Therrian that she has had multiple

   surgeries on her left shoulder.

14. That Defendant Jason Therrian grabbed Plaintiff’s left arm and forced it

   behind her back and upwards.

15. That Defendant Jason Therrian handcuffed Plaintiff’s left wrist.

16. That Plaintiff complained to Defendant Jason Therrian that her handcuffs were

   too tight.

17. That Defendant Jason Therrian did not loosen Plaintiff’s handcuffs.

18. Plaintiff was transported to the Houghton County Jail.




                                       3
Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.4 Filed 12/04/20 Page 4 of 7




19.As a result of Defendant’s unlawful and excessive actions and/or inactions,

   Plaintiff suffered significant injuries and damages.

                               COUNT I
             VIOLATION OF THE FOURTH AMENDMENT
                  42 U.S.C. § 1983 EXCESSIVE FORCE

20.Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.

21.At all relevant times herein, the individual Defendant acted under color of law,

   within the scope and course of his employment, and in his official and

   individual capacity.

22.Defendant violated Plaintiff’s clearly established and federally protected rights

   as set forth under the United States Constitution and the Amendments thereto,

   including, but not limited to, the Fourth Amendment of the United States

   Constitution to be free from unreasonable searches and seizures mainly to be

   free from excessive use of force, when he employed unnecessary and

   unreasonable excessive force which resulted in significant injuries to Plaintiff.

23.The actions of Defendant were at all times objectively unreasonable in

   violation of Plaintiff’s clearly established rights under the Fourth Amendment

   to the United States Constitution which proximately resulted in significant

   injuries to Plaintiff.


                                        4
  Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.5 Filed 12/04/20 Page 5 of 7




  24.Defendant is not entitled to qualified immunity because he violated Plaintiff’s

     clearly established Fourth Amendment right to be free from excessive use of

     force.

  25.As a proximate result of the violations and/or deprivations of Plaintiff’s

     constitutional rights by Defendant, Plaintiff has a viable claim for

     compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

     with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

     WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an award in her favor and against Defendant in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) exclusive of interest, costs, and attorney fees.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: December 3, 2020
CJT/lvp




                                          5
     Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.6 Filed 12/04/20 Page 6 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

CANDACE GERTCHER,

        Plaintiff,

v.                                               CASE NO:
                                                 HONORABLE:

JASON THERRIAN, in his individual and official capacity,

        Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 /(248) 698-3321-fax
 amy.derouin@cjtrainor.com


                       DEMAND FOR TRIAL BY JURY




                                        1
  Case 2:20-cv-00240-HYJ-MV ECF No. 1, PageID.7 Filed 12/04/20 Page 7 of 7




      NOW COMES Plaintiff, CANDACE GERTCHER, by and through her

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a

demand for trial by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: December 3, 2020
CJT/lvp




                                          2
